       Case 2:19-cv-00646-JCZ-MBN Document 3 Filed 01/28/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 NATALIE WILLIAMS, individually and Case No. 2:19-cv-00646-JCZ-MBN
 on behalf of all others similarly situated, FLSA Collective Action

 v.                                              Judge Jay C. Zainey

 JACKSON HANDS OF CHANGE, LLC Magistrate Judge Michael B. North
 and DREATHA JACKSON


               WILLIAMS’S OBJECTION TO LOCAL CIVIL RULE 7.8

       Natalie Williams objects to any extension of Defendants’ time to plead pursuant to

Local Civil Rule 7.8, which provides for an “automatic” 21-day extension of the moving

party’s time to plead unless an objection has been filed in the record.

       This FLSA case is a putative collective action. The FLSA’s statute of limitations for

class members is not tolled upon the commencement of the action or even upon an order

granting conditional certification. Fisher v. Michigan Bell Telephone Co., C.A. 2:09-cv-10802,

2009 WL 3427048, at *8 (E.D. Mich. Oct. 22, 2009). Instead, the statute of limitations

continues to run on each individual’s claim until they file written consent to join the action.

Id.; see also 29 U.S.C. § 216(b) (“No employee shall be a party Plaintiff to any such action

unless he gives his consent in writing to become such a party and such consent is filed in the

court in which such action is brought.”). Therefore, with every passing day, potential class

members who have not received notice of this action and joined it lose a portion of their

claims for which they will forever be unable to recover.

       These class interests must be taken into account and given consideration that would

not be possible if an extension is “automatically” granted.
       Case 2:19-cv-00646-JCZ-MBN Document 3 Filed 01/28/19 Page 2 of 2



       Williams further objects to the lack of a good cause requirement in Local Civil Rule

7.8. Williams has a constitutional right to a speedy trial, which should not be delayed absent

good cause shown. U.S. Const. art. XXX.

       This objection should not be construed as a refusal to confer with any Defendant

regarding an extension—which would be assessed at the time and under the circumstances of

such a request—but rather the “automatic” extension otherwise provided by Local Civil Rule

7.8.

                                                   Respectfully submitted,

                                                          /s/ Matthew S. Parmet
                                                   By: ___________________________
                                                          Matthew S. Parmet
                                                          Louisiana Bar # 32855
                                                   PARMET PC
                                                   P.O. Box 540907
                                                   800 Sawyer St. (77007)
                                                   Houston, Texas 77254
                                                   phone 713 999 5228
                                                   fax    713 999 1187
                                                   matt@parmet.law

                                                   Attorneys for Plaintiff




                                             -2-
